476 So. 2d 298 (1985)
The SENGRA CORPORATION, a Florida Corporation, Republic Health Corporation, a Delaware Corporation, and Robert A. Schatzman and Justin P. Havee, As Co-Trustees of King Memorial Hospital, Inc., Petitioners,
v.
METROPOLITAN DADE COUNTY, a Political Subdivision of the State of Florida, and Palm Springs General Hospital, Respondents.
No. 85-992.
District Court of Appeal of Florida, Third District.
October 8, 1985.
Greenberg, Traurig, Askew, Hoffman, Lipoff, Rosen & Quentel and Timothy A. Smith, Miami, for petitioners.
Robert A. Ginsburg, County Atty., and Eileen Ball Mehta, Asst. County Atty., Sinclair, Louis, Siegel, Heath, Nussbaum & Zavertnik and Paul A. Louis, Miami, for respondents.
Before DANIEL S. PEARSON, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Sengra Corporation submitted an application for rezoning of its 12.3 acre site in Miami Lakes from IU-C (Industrial Use Conditional) to RU-4A (Hotel Apartment House District) so that it could construct a 126-bed hospital. The Board of County Commissioners adopted a resolution denying the request, stating "that the [requested] rezoning would be in conflict with the principles and intent of the plan for the development of Dade County, Florida." The Planning Department's recommendation to deny rezoning was based primarily on two findings: (1) no demonstrated need for a new hospital in Dade County; and (2) concern expressed by the Aviation Department that aircraft noises from the nearby *299 airport would have an adverse impact on the hospital.
The appellate division of the circuit court affirmed the denial without an opinion. Certiorari is brought to review the circuit court's per curiam affirmance.
Petitioners have not met their burden of showing that the reasonableness of the existing zoning classification is not fairly debatable. Broward County v. Capeletti Brothers, Inc., 375 So. 2d 313 (Fla. 4th DCA 1979), cert. denied, 385 So. 2d 755 (Fla. 1980). That the requested rezoning is not consistent with a comprehensive development master plan was a valid basis for denying the request. Id. at 316; Wald Corp. v. Metropolitan Dade County, 338 So. 2d 863, 868 (Fla. 3d DCA 1976), cert. denied, 348 So. 2d 955 (Fla. 1977).
Certiorari denied.